DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2021/0316433) in view of Tan et al (US 2021/0023686), hereinafter Tan.

Regarding claim 1, Ueda discloses a fastener driver comprising: 
a cylinder (Fig. 1, item 15);
a movable piston (Fig. 1, item 15) positioned within the cylinder (Para. 0025); 
a driver blade (Fig. 1, item 21) attached to the piston and movable therewith between a top-dead-center (TDC) position (Fig. 1, dashed lines of driver blade 21 is top dead center) and a bottom-dead-center (BDC) position (Fig. 1, solid lines of driver blade 21 is bottom dead center), the driver blade defining a driving axis (See annotated Fig. 4 below), the driver blade including 
a body (See annotated Fig. 4 below) having a first side (See annotated Fig. 4 below) and an opposite, second side (See annotated Fig. 4 below) with the driving axis passing therebetween, 
a plurality of teeth (Fig. 4, item 33) extending from the first side of the body, and 
and 
a lifter (Fig. 4, item 31, 32, 33) operable to move the driver blade from the bottom-dead-center position toward the top-dead-center position, the lifter configured to engage with the teeth of the driver blade (Para. 0034) when moving the driver blade from the bottom-dead-center position to the top-dead-center position (Para. 0034), 
wherein the teeth extend at an oblique angle (Fig. 4, teeth 21a extended at an oblique angle) from the first side of the body relative to the common plane.

    PNG
    media_image1.png
    615
    521
    media_image1.png
    Greyscale

Ueda is silent about a plurality of projections extending from the second side of the body, wherein the body and the projections are bisected by a common plane.
However, Tan teaches the fastener driver wherein the driver blade includes a plurality of projections (Fig. 4, item 56) extending from a second side of the body portion (Fig. 4, item 42) opposite the first side, and wherein the common plane also bisects the projections (Fig. 4, common plane through longitudinal axis bisects projections 56).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda and Tan to modify the fastener driver of Ueda to include projections on the second side of the body portion, as taught by Tan.  A person of ordinary skill in the art would have been motivated to make such change in order to position two lifters within the body to raise the driver blade (see Paragraphs [0075-0081] for a detailed description and benefits of the projections and lifting gears).

Regarding claim 2, Ueda in view of Tan does not expressly disclose the fastener driver wherein the oblique angle is between 10 degrees and 40 degrees.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to position the teeth such that the oblique angle is between 10 degrees and 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that the particular range of teeth angle would have been found by one of ordinary skill in the art at the filing date of the invention through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.

Regarding claim 3, Ueda discloses the fastener driver wherein the body has a body portion extending along the driving axis (See annotated Fig. 4 below) and a tip portion (See annotated Fig. 4 below) configured to contact a fastener, wherein the tip portion is bisected by a central axis (See annotated Fig. 4 below) that is parallel with the driving axis such that the tip portion is laterally offset relative to the body portion (See annotated Fig. 4 below).

    PNG
    media_image1.png
    615
    521
    media_image1.png
    Greyscale

Regarding claim 4, Ueda discloses the fastener driver wherein the central axis is spaced from the driving axis by a predetermined distance (See annotated Fig. 4 above, central axis is spaced from longitudinal axis).

Regarding claim 5, Ueda discloses the fastener driver wherein the body portion of the driver blade has a first width (See annotated Fig. 4 above, body portion has a first width), and the tip portion has a second width (See annotated Fig. 4 above, tip portion has a second width) that is less than the first width (See annotated Fig. 4 above).

Regarding claim 7, Ueda discloses the fastener driver further comprising a nosepiece (Fig. 1, item 13) supported by the housing, the nosepiece defining a firing channel (Fig. 5, item 40) configured to receive the driver blade, wherein one of the nosepiece and the driver blade includes a protrusion (Fig. 5, item 41, nosepiece 13 has a protrusion) (Para. 0042-0043), and wherein the other of the nosepiece and the driver blade includes a slot (Fig. 5, item 21, driver blade 21 has a slot) (Para. 0042-0043) configured to receive the protrusion to guide movement of the driver blade within the firing channel.

Regarding claim 9, Ueda discloses the fastener driver wherein the lifter includes a hub (Fig. 4, item 31) and a plurality of drive pins (Fig. 4, item 33) extending therefrom, each drive pin engageable with the driver blade when moving the driver blade from the BDC position toward the TDC position (Para. 0034).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tan, further in view of Wu et al (US 10,821,586), hereinafter Wu.

Regarding claim 6, Ueda discloses the fastener driver wherein the driver blade extends between a first end and a second end opposite the first end (Fig. 1, driver blade 21 extends between a first end and a second end).
Ueda in view of Tan is silent about the fastener driver wherein the driver blade includes a slot extending between the first end and the second end, and wherein the slot has a third width that is less than the first width and greater than the second width.
However, Wu teaches a fastener driver wherein the driver blade (Fig. 3, item 4) includes a slot (See annotated Fig. 3 below) extending between the first end and the second end, and wherein the slot has a third width (See annotated Fig. 3 below) that is less than the first width and greater than the second width (See annotated Fig. 3 below).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda, Tan, and Wu to modify the driver blade of Ueda in view of Tan to include the slot of Wu.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a latch on the driver blade to hold the driver blade in the top dead center position (Wu, Col. 11, lines 33-64).

    PNG
    media_image2.png
    519
    665
    media_image2.png
    Greyscale


Claims 8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tan in view of Kobori et al (US 2018/0290279), hereinafter Kobori.

Regarding claim 8, Ueda in view of Tan is silent about the fastener driver wherein the piston includes an opening, wherein the driver blade includes another opening aligned with the opening of the piston, the fastener driver further comprising a pin extending through the aligned openings for coupling the piston and the driver blade together.
However, Kobori teaches a fastener driver wherein the piston includes an opening, wherein the driver blade includes another opening aligned with the opening of the piston, the fastener driver further comprising a pin extending through the aligned openings for coupling the piston and the driver blade together.
It would have been obvious to a person of ordinary skill of the art at the effective filing date of the invention having the teachings of Ueda, Tan and Kobori to modify the fastener driver of Ueda in view of Tan to include a pin connecting the piston and driver blade, as taught by Kobori.  A person of ordinary skill in the art would have been motivated to make such change in order to permit the driver blade to rotate during engagement with the lifter (Kobori, Para. 0045).

Regarding claim 10, Ueda discloses a fastener driver comprising: 
a cylinder (Fig. 1, item 15);
a movable piston (Fig. 1, item 15) positioned within the cylinder (Para. 0025); 
a driver blade (Fig. 1, item 21) attached to the piston and movable therewith between a top-dead-center (TDC) position (Fig. 1, dashed lines of driver blade 21 is top dead center) and a bottom-dead-center (BDC) position (Fig. 1, solid lines of driver blade 21 is bottom dead center), the driver blade defining a driving axis (See annotated Fig. 4 below), the driver blade including 
a body (See annotated Fig. 4 below) having a first side (See annotated Fig. 4 below) and an opposite, second side (See annotated Fig. 4 below) with the driving axis passing therebetween, 
a plurality of teeth (Fig. 4, item 33) extending from the first side of the body, and wherein the teeth extend at an oblique angle (Fig. 4, teeth 21a extended at an oblique angle) from the first side of the body relative to the common plane,
a lifter (Fig. 4, item 31, 32, 33) operable to move the driver blade from the bottom-dead-center position toward the top-dead-center position, the lifter configured to engage with the teeth of the driver blade (Para. 0034) when moving the driver blade from the bottom-dead-center position to the top-dead-center position (Para. 0034).

    PNG
    media_image1.png
    615
    521
    media_image1.png
    Greyscale

Ueda is silent about a plurality of projections extending from the second side of the body, wherein the body and the projections are bisected by a common plane.
However, Tan teaches the fastener driver wherein the driver blade includes a plurality of projections (Fig. 4, item 56) extending from a second side of the body portion (Fig. 4, item 42) opposite the first side, and wherein the common plane also bisects the projections (Fig. 4, common plane through longitudinal axis bisects projections 56).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda and Tan to modify the fastener driver of Ueda to include projections on the second side of the body portion, as taught by Tan.  A person of ordinary skill in the art would have been motivated to make such change in order to position two lifters within the body to raise the driver blade.
Ueda in view of Tan is silent about the fastener driver wherein the piston includes an opening, wherein the driver blade includes another opening aligned with the opening of the piston, the fastener driver further comprising a pin extending through the aligned openings for coupling the piston and the driver blade together.
However, Kobori teaches a fastener driver wherein the piston includes an opening, wherein the driver blade includes another opening aligned with the opening of the piston, the fastener driver further comprising a pin extending through the aligned openings for coupling the piston and the driver blade together.
It would have been obvious to a person of ordinary skill of the art at the effective filing date of the invention having the teachings of Ueda, Tan and Kobori to modify the fastener driver of Ueda in view of Tan to include a pin connecting the piston and driver blade, as taught by Kobori.  A person of ordinary skill in the art would have been motivated to make such change in order to permit the driver blade to rotate during engagement with the lifter (Kobori, Para. 0045).

Regarding claim 11, Ueda in view of Tan further in view of Kobori does not expressly disclose the fastener driver wherein the oblique angle is between 10 degrees and 40 degrees.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to position the teeth such that the oblique angle is between 10 degrees and 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that the particular range of teeth angle would have been found by one of ordinary skill in the art at the filing date of the invention through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.

Regarding claim 12, Ueda discloses the fastener driver wherein the body has a body portion extending along the driving axis (See annotated Fig. 4 below) and a tip portion (See annotated Fig. 4 below) configured to contact a fastener, wherein the tip portion is bisected by a central axis (See annotated Fig. 4 below) that is parallel with the driving axis such that the tip portion is laterally offset relative to the body portion (See annotated Fig. 4 below).

    PNG
    media_image1.png
    615
    521
    media_image1.png
    Greyscale


Regarding claim 13, Ueda discloses the fastener driver wherein the body portion of the driver blade has a first width (See annotated Fig. 4 above, body portion has a first width), and the tip portion has a second width (See annotated Fig. 4 above, tip portion has a second width) that is less than the first width (See annotated Fig. 4 above).

Regarding claim 15, Ueda discloses the fastener driver further comprising a nosepiece (Fig. 1, item 13) supported by the housing, the nosepiece defining a firing channel (Fig. 5, item 40) configured to receive the driver blade, wherein one of the nosepiece and the driver blade includes a protrusion (Fig. 5, item 41, nosepiece 13 has a protrusion) (Para. 0042-0043), and wherein the other of the nosepiece and the driver blade includes a slot (Fig. 5, item 21, driver blade 21 has a slot) (Para. 0042-0043) configured to receive the protrusion to guide movement of the driver blade within the firing channel.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tan, further in view of Kobari further in view of Wu.

Regarding claim 14, Ueda discloses the fastener driver wherein the driver blade extends between a first end and a second end opposite the first end (Fig. 1, driver blade 21 extends between a first end and a second end).
Ueda in view of Tan further in view of Kobari is silent about the fastener driver wherein the driver blade includes a slot extending between the first end and the second end, and wherein the slot has a third width that is less than the first width and greater than the second width.
However, Wu teaches a fastener driver wherein the driver blade (Fig. 3, item 4) includes a slot (See annotated Fig. 3 below) extending between the first end and the second end, and wherein the slot has a third width (See annotated Fig. 3 below) that is less than the first width and greater than the second width (See annotated Fig. 3 below).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda, Tan, Kobari and Wu to modify the driver blade of Ueda in view of Tan further in view of Kobari to include the slot of Wu.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a latch on the driver blade to hold the driver blade in the top dead center position (Wu, Col. 11, lines 33-64).

    PNG
    media_image2.png
    519
    665
    media_image2.png
    Greyscale


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Pomeroy et al (US 2015/0053736), hereinafter Pomeroy.

Regarding claim 16, Ueda discloses a fastener driver comprising: 
a cylinder (Fig. 1, item 15);
a movable piston (Fig. 1, item 15) positioned within the cylinder (Para. 0025); 
a driver blade (Fig. 1, item 21) attached to the piston and movable therewith between a top-dead-center (TDC) position (Fig. 1, dashed lines of driver blade 21 is top dead center) and a bottom-dead-center (BDC) position (Fig. 1, solid lines of driver blade 21 is bottom dead center), the driver blade defining a driving axis (See annotated Fig. 4 below), the driver blade including 
a body (See annotated Fig. 4 below) having a first side (See annotated Fig. 4 below) and an opposite, second side (See annotated Fig. 4 below) with the driving axis passing therebetween, 
a plurality of teeth (Fig. 4, item 33) extending from the first side of the body,
a tip portion (See annotated Fig. 4 below) configured to contact a fastener, the tip portion bisected by a central axis (See annotated Fig. 4 below) that is parallel with the longitudinal axis such that the tip portion is laterally offset relative to the body portion (See annotated Fig. 4 below); 
a lifter (Fig. 4, item 31, 32, 33) operable to move the driver blade from the bottom-dead-center position toward the top-dead-center position, the lifter configured to engage with the teeth of the driver blade (Para. 0034) when moving the driver blade from the bottom-dead-center position to the top-dead-center position (Para. 0034).

    PNG
    media_image1.png
    615
    521
    media_image1.png
    Greyscale

Ueda is silent about the fastener driver wherein the piston includes an opening, wherein the driver blade includes another opening aligned with the opening of the piston, the fastener driver further comprising a pin extending through the aligned openings for coupling the piston and the driver blade together, wherein the pin and the aligned first and second openings extend in a direction transverse to the longitudinal axis.
However, Pomeroy teaches a fastener driver (Fig. 1) wherein the piston (Fig. 2B, item 70) includes an opening (Fig. 2B, piston 70 has opening where pin 86 is inserted), wherein the driver blade (Fig. 2B, item 42) includes another opening (Fig. 2B, driver blade 42 has opening where pin 86 is inserted) aligned with the opening of the piston (Fig. 2B), the fastener driver further comprising a pin (Fig. 2B, item 86) extending through the aligned openings for coupling the piston and the driver blade together (Para. 0016), wherein the pin and the aligned first and second openings extend in a direction transverse to the longitudinal axis (Fig. 2B, pin 86 and openings through piston 70 and driver blade 42 extend in a transverse direction to the longitudinal axis).
It would have been obvious to a person of ordinary skill of the art at the effective filing date of the invention having the teachings of Ueda and Kobori to modify the fastener driver of Ueda to include a pin connecting the piston and driver blade, as taught by Kobori.  A person of ordinary skill in the art would have been motivated to make such change in order to securely and reliably fasten the driver blade to the piston while allowing for replacement of damaged parts.

Regarding claim 17, Ueda discloses the fastener driver wherein the body portion is bisected by a common plane (Fig. 4) containing the longitudinal axis, and wherein the teeth extend at an oblique angle (Fig. 4, teeth 21a extended at an oblique angle) from the first side of the body portion relative to the common plane.

Regarding claim 19, Ueda discloses the fastener driver wherein the central axis is spaced from the longitudinal axis by a predetermined distance (See annotated Fig. 4 above, central axis is spaced from longitudinal axis).

Regarding claim 20, Ueda discloses the fastener driver wherein the body portion has a first side (Fig. 4, body portion has a first side) and a second side (Fig. 4, body portion has a second side) opposite the first side, and wherein the first width (See annotated Fig. 4 below) is defined between the first side and the second side.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Pomeroy further in view of Tan.

Regarding claim 18, Ueda in view of Pomeroy is silent about the fastener driver wherein the driver blade includes a plurality of projections extending from a second side of the body portion opposite the first side, and wherein the common plane also bisects the projections.
However, Tan teaches the fastener driver wherein the driver blade includes a plurality of projections (Fig. 4, item 56) extending from a second side of the body portion (Fig. 4, item 42) opposite the first side, and wherein the common plane also bisects the projections (Fig. 4, common plane through longitudinal axis bisects projections 56).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Ueda, Pomeroy, and Tan to modify the fastener driver of Ueda in view of Pomeroy to include projections on the second side of the body portion, as taught by Tan.  A person of ordinary skill in the art would have been motivated to make such change in order to position two lifters within the body to raise the driver blade.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that Ueda does not teach the plurality of teeth do not extend at an oblique angle from the first side of the body relative to the common plane, Examiner disagrees. The first side of the body 21 is left side in Figure 4 of Ueda and the second side of the body 21 is right side in Figure 4 of Ueda. The common plane of Ueda is positioned such that it protrudes from Figure 4 along the longitudinal axis, thus the teeth extend at an oblique angle from the first side of the body.  Therefore the rejection is maintained.

Applicant’s arguments with respect to claims 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731